Case 2:20-cv-02856-CFK Document 1-4 Filed 06/16/20 Page 1 of 7




  EXHIBIT 1
11            Case 2:20-cv-02856-CFK
       This Spectrum                         DocumentCoverage
                     Policy consists of the Declarations, 1-4 Filed     06/16/20
                                                                    Forms,  CommonPage
                                                                                     Policy2Conditions
                                                                                              of 7      and any
10     other Forms and Endorsements issued to be a part of the Policy. This insurance is provided by the stock
AC     insurance company of The Hartford Insurance Group shown below.
SBA
INSURER:  TWIN CITY FIRE INSURANCE COMPANY
          8910 PURDUE RD, INDIANAPOLIS, IN 46268
COMPANY CODE: 7

Policy Number:     39 SBA AC1011       SB

SPECTRUM POLICY DECLARATIONS

Named Insured and Mailing Address:              ADRIAN MOODY AND ROBIN JONES
(No., Street, Town, State, Zip Code)
                                                107 S EASTON RD
                                                GLENSIDE                  PA    19038

Policy Period:                 From        12/10/19           To     12/10/20        1     YEAR
12:01 a.m., Standard time at your mailing address shown above. Exception: 12 noon in New Hampshire.
Name of Agent/Broker: FRANK FROIO AGENCY LLC
Code: 427318

Previous Policy Number: 39 SBA AC1011

Named Insured is: INDIVIDUAL

Audit Period: NON-AUDITABLE

Type of Property Coverage: SPECIAL

Insurance Provided: In return for the payment of the premium and subject to all of the terms of this policy, we
agree with you to provide insurance as stated in this policy.
 ____________________________________________________________________________________________________________________
TOTAL ANNUAL PREMIUM IS:                            $1,200




______________________________________________________________________________________________


                       Countersigned by                                                            09/25/19
                                                    Authorized Representative                       Date




Form SS 00 02 12 06                                          Page 001 (CONTINUED ON NEXT PAGE)
Process Date: 09/25/19                                                  Policy Expiration Date: 12/10/20
              Case 2:20-cv-02856-CFK Document 1-4 Filed 06/16/20 Page 3 of 7

SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 39 SBA AC1011

Location(s), Building(s), Business of Named Insured and Schedule of Coverages for Premises as designated by
Number below.

Location: 001          Building: 001

107B S EASTON RD
GLENSIDE                 PA 19038

Description of Business:
Art Dealers or Galleries w/ Sale of Art


Deductible: $ 1,000 PER OCCURRENCE



BUILDING AND BUSINESS PERSONAL PROPERTY               LIMITS OF INSURANCE

 BUILDING

                                                      NO COVERAGE




 BUSINESS PERSONAL PROPERTY

   REPLACEMENT COST                                   $      64,800


 PERSONAL PROPERTY OF OTHERS

   REPLACEMENT COST                                   NO COVERAGE

MONEY AND SECURITIES

 INSIDE THE PREMISES                                  $     10,000
 OUTSIDE THE PREMISES                                 $      5,000




Form SS 00 02 12 06                                          Page 002 (CONTINUED ON NEXT PAGE)
Process Date: 09/25/19                                              Policy Expiration Date: 12/10/20
              Case 2:20-cv-02856-CFK Document 1-4 Filed 06/16/20 Page 4 of 7

SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 39 SBA AC1011

Location(s), Building(s), Business of Named Insured and Schedule of Coverages for Premises as designated by
Number below.

Location: 001          Building: 001


PROPERTY OPTIONAL COVERAGES APPLICABLE                LIMITS OF INSURANCE
    TO THIS LOCATION

STRETCH FOR CULTURAL ORGANIZATIONS
FORM SS 04 82
THIS FORM INCLUDES MANY ADDITIONAL
COVERAGES AND EXTENSIONS OF
COVERAGES. A SUMMARY OF THE
COVERAGE LIMITS IS ATTACHED.

LIMITED FUNGI, BACTERIA OR VIRUS                      $      50,000
COVERAGE:
FORM SS 40 93
THIS IS THE MAXIMUM AMOUNT OF
INSURANCE FOR THIS COVERAGE,
SUBJECT TO ALL PROPERTY LIMITS
FOUND ELSEWHERE ON THIS
DECLARATION.
INCLUDING BUSINESS INCOME AND EXTRA
EXPENSE COVERAGE FOR:                                     30 DAYS




Form SS 00 02 12 06                                        Page 003 (CONTINUED ON NEXT PAGE)
Process Date: 09/25/19                                                Policy Expiration Date: 12/10/20
            Case 2:20-cv-02856-CFK Document 1-4 Filed 06/16/20 Page 5 of 7

SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 39 SBA AC1011




PROPERTY OPTIONAL COVERAGES APPLICABLE LIMITS OF INSURANCE
    TO ALL LOCATIONS

BUSINESS INCOME AND EXTRA EXPENSE
COVERAGE                                  12 MONTHS ACTUAL LOSS SUSTAINED
COVERAGE INCLUDES THE FOLLOWING
COVERAGE EXTENSIONS:
ACTION OF CIVIL AUTHORITY:                30 DAYS
EXTENDED BUSINESS INCOME:                 30 CONSECUTIVE DAYS

EQUIPMENT BREAKDOWN COVERAGE
 COVERAGE FOR DIRECT PHYSICAL LOSS
 DUE TO:
  MECHANICAL BREAKDOWN,
  ARTIFICIALLY GENERATED CURRENT
  AND STEAM EXPLOSION
THIS ADDITIONAL COVERAGE INCLUDES
THE FOLLOWING EXTENSIONS
  HAZARDOUS SUBSTANCES                    $    50,000
  EXPEDITING EXPENSES                     $    50,000
MECHANICAL BREAKDOWN COVERAGE ONLY
APPLIES WHEN BUILDING OR BUSINESS
PERSONAL PROPERTY IS SELECTED ON
THE POLICY
IDENTITY RECOVERY COVERAGE                $    15,000
FORM SS 41 12




Form SS 00 02 12 06                           Page 004 (CONTINUED ON NEXT PAGE)
Process Date:09/25/19                                      Policy Expiration Date: 12/10/20
        Case 2:20-cv-02856-CFK Document 1-4 Filed 06/16/20 Page 6 of 7
SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 39 SBA AC1011


BUSINESS LIABILITY                                         LIMITS OF INSURANCE

  LIABILITY AND MEDICAL EXPENSES                           $1,000,000

  MEDICAL EXPENSES - ANY ONE PERSON                        $     10,000

  PERSONAL AND ADVERTISING INJURY                          $1,000,000


  DAMAGES TO PREMISES RENTED TO YOU                        $1,000,000
      ANY ONE PREMISES

  AGGREGATE LIMITS
      PRODUCTS-COMPLETED OPERATIONS                        $2,000,000

        GENERAL AGGREGATE                                  $2,000,000

  EMPLOYMENT PRACTICES LIABILITY
  COVERAGE: FORM SS 09 01

  EACH CLAIM LIMIT                                         $     10,000

        DEDUCTIBLE - EACH CLAIM LIMIT
        NOT APPLICABLE

  AGGREGATE LIMIT                                          $     10,000

  RETROACTIVE DATE: 12102018


This Employment Practices Liability Coverage contains claims made coverage. Except as may be otherwise
provided herein, specified coverages of this insurance are limited generally to liability for injuries for which claims are
first made against the insured while the insurance is in force. Please read and review the insurance carefully and
discuss the coverage with your Hartford Agent or Broker.

The Limits of Insurance stated in this Declarations will be reduced, and may be completely exhausted, by the payment
of "defense expense" and, in such event, The Company will not be obligated to pay any further "defense expense" or
sums which the insured is or may become legally obligated to pay as "damages".

BUSINESS LIABILITY OPTIONAL
COVERAGES
CYBERFLEX COVERAGE
FORM SS 40 26
UNMANNED AIRCRAFT LIABILITY
FORM: SS 42 06




Form SS 00 02 12 06                                            Page 005 (CONTINUED ON NEXT PAGE)
Process Date: 09/25/19                                                    Policy Expiration Date: 12/10/20
                Case 2:20-cv-02856-CFK Document 1-4 Filed 06/16/20 Page 7 of 7

SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 39 SBA AC1011




Form Numbers of Forms and Endorsements that apply:


SS   00   01   03   14   SS   00   05   10   08   SS   00   07   07   05       SS   00   08   04   05
SS   00   60   09   15   SS   00   61   07   19   SS   00   64   09   16       SS   84   22   09   07
SS   01   25   07   08   SS   42   06   03   17   SS   04   19   04   09       SS   04   22   07   05
SS   04   30   07   05   SS   04   39   07   05   SS   04   41   03   18       SS   04   42   03   17
SS   04   44   07   05   SS   04   45   07   05   SS   04   46   09   14       SS   04   47   04   09
SS   04   80   03   00   SS   04   82   09   07   SS   04   86   03   00       SS   40   18   07   05
SS   40   23   03   00   SS   40   26   03   17   SS   40   93   07   05       SS   41   12   12   17
SS   41   51   10   09   SS   41   63   06   11   IH   10   01   09   86       SS   05   47   09   15
SS   05   64   12   10   SS   05   66   03   00   SS   50   94   06   11       SS   51   11   03   17
SS   09   01   12   14   SS   09   18   12   14   SS   09   67   09   14       SS   09   70   12   14
SS   09   71   12   14   SS   50   19   01   15   IH   99   40   04   09       IH   99   41   04   09
SS   83   76   01   15   SS   89   93   07   16




Form SS 00 02 12 06                                         Page 006
Process Date: 09/25/19                                                     Policy Expiration Date: 12/10/20
